DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 and 11 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. No.: US 2015/0227298 A1).
Regarding claim 1 (Currently Amended), Kim discloses a vehicle infotainment system comprising:
a display screen (110, FIG. 1) for displaying a plurality of applications (1011,1012; FIG. 10B); and

display the plurality of applications in an inactive state (1011, 1012; FIG. 10B) , wherein the plurality of inactive applications are displayed  starting in a first area of the display screen (Read on by shaded inactive region of display, e.g., Message, Contacts, etc., FIG. 14B);
receive a user input to activate a first application of the plurality of
applications (“For example, when the fifth icon 1015 is selected from among a plurality of icons 1011-1018 included in the menu window 1010, the controller 290 may control display 230 to display an internet browsing screen 1020 which corresponds to the fifth icon 1015…” ¶ 155);
transition the first application into an active state (1020, FIG. 10C); and
simultaneously display the active first application and the plurality of inactive applications on the display screen (1000 Photo on leftside, 1017 icon; FIG. 10B), wherein the active first application is to the left of the plurality of inactive applications (See 2320, FIG. 23B depicting an activated application to the left of inactive applications 2310-3, 2310-4, etc.), and wherein the plurality of inactive applications are displayed starting in a second area to the right of the first area (2310-7, 2310-8, 2310-11; FIG. 23B).

Regarding claims 2 and 12 (Currently Amended), Kim discloses the vehicle infotainment system and method, wherein the controller is further configured to: receive a second user input to activate a second application of the plurality of applications; transition the second application into an active state; and simultaneously display the active second application, the active first application, and the plurality of inactive applications, wherein the active second (See active first application which is to the left of the plurality of inactive applications (2320, 2330; FIGS. 23B and 2600-2, FIG. 26).

Regarding claims 3 and 13 (Currently Amended), Kim discloses the vehicle infotainment system and method, wherein the controller is further configured to: transition the first application into a collapsed active state; and simultaneously display the active application the collapsed first application and the plurality of inactive applications, wherein the collapsed first application is (FIG. 24A) in a size between the active second application and each of the plurality of inactive applications (FIGS. 23B-23D).

Regarding claims 4 and 14 (Currently Amended), Kim discloses the vehicle infotainment system and method, wherein the controller is further configured to: receive a third user input to activate a third application of the plurality of applications; transition the third application into an active state; and simultaneously display the active third application, the active second application, the active first application and the plurality of inactive applications, wherein the active third application is (FIG. 62C)to the left of the second application which is to the left of the active first application which is to the left of the plurality of inactive applications (FIGS. 26-27D).


Regarding claims 5 and 15 (Currently Amended), Kim discloses the vehicle infotainment system and method, wherein the controller is further configured to simultaneously (FIG. 29B) display the first application and the second application in a collapsed active state (FIG. 23A).

Regarding claims 6 and 16 (Currently Amended), Kim discloses the vehicle infotainment system and method, wherein the controller is further configured to: receive a third user input to reactivate the first application; and simultaneously display the first application to the left of the second application which is to the left of the plurality of inactive applications (FIG. 23A).

Regarding claims 7 and 17, Kim discloses the vehicle infotainment and method, wherein the controller is further configured to transition the first application into a collapsed active state based on not receiving a user input within a predetermined period of time (¶ 23).

Regarding claims 8 and 18, Kim discloses the vehicle infotainment system and method, wherein the controller is further configured to: receive a second user into to transition the first application into an inactive state; and display the first application in an inactive state among the plurality of inactive applications (FIG. 32C).

Regarding claim 11 (Currently Amended), Kim discloses a method of operating a user interface (110, FIG. 1), the method implemented by at least one processor in communication (110, FIG. 1) with at least one memory device (250, 291, 292; FIG. 2), and a display screen (230, FIG. 2), and wherein the method comprises:
, wherein the plurality of inactive applications are displayed starting in a first area of the display screen (2310-3, 2310-4; FIG. 23B);
receiving a user input to activate a first application of the plurality of
applications (“For example, when the fifth icon 1015 is selected from among a plurality of icons 1011-1018 included in the menu window 1010, the controller 290 may control display 230 to display an internet browsing screen 1020 which corresponds to the fifth icon 1015…” ¶ 155);
transitioning the first application into an active state (1020, FIG. 10C); and
simultaneously displaying the active first application and the plurality of inactive applications on the display screen (1000 Photo on leftside, 1017 icon; FIG. 10B), wherein the active first application is to the left of the plurality of inactive applications , and wherein the plurality of inactive applications are displayed starting in a second area to the right of the first area (active application 2320, inactive applications 2310-3,2310-4; FIG. 23B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2015/0227298 A1) as applied to claims 1 and 11 respectively above, and further in view of Vulcano et al. (Pub. No.: US 2014/0365126 A1).
Regarding claims 9 and 19 (Currently Amended), Kim teaches the plurality of inactive applications are displayed in a horizontal orientation (2310-13, 2310-14, 2310-15, 2310-16; FIG. 23B).  However, Kim is silent to the vehicle infotainment system and method, wherein the display screen is an elongated display screen embedded in a dashboard of a vehicle.
 	In the same field of endeavor, Vulcano teaches a navigation device for a vehicle comprising an elongated display screen (FIG. 5) which may be configured in a dashboard screen of a vehicle (¶ 72 and FIG. 2).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen taught by Kim to be configured as an 

Regarding claims 10 and 20, Vulcano teaches the vehicle infotainment system and method, wherein the controller is further configured to display the plurality of applications in a first manner during a first mode of operation of a vehicle and to display the plurality of applications in a second manner during a second mode of operation of the vehicle (Navigation mode, FIG. 5 and Power save mode FIG. 48).
 	It would have been obvious to modify Kim to further be configured to display the plurality of applications in a first manner during a first mode of operation of a vehicle and to display the plurality of applications in a second manner during a second mode of operation of the vehicle as taught by Vulcano to enhance convenience for a vehicle user (¶¶ 2-3). 

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. Applicants argue that under current 102 and 103 rejections, Kim fails to teach “displaying the plurality of applications in an inactive state, where the plurality of inactive applications are displayed starting in a first area of the display screen and subsequently simultaneously displaying the active first application and the plurality of inactive applications on the display screen, where the active first application is to the left of the plurality of inactive applications, and where the plurality of inactive applications are displayed starting in a second area to the right of the first area.”
Examiner respectfully disagrees with the assertion that Kim is silent to the displaying of both active and inactive applications and particularly displayed in the manner claimed.  See for instance Figure 23B.  An application is activated (2320) and is displayed to the left of inactive applications 2310-3 and 2310-7.  Figure 23A clearly depicts applications 2310-1, 2310-2, etc. in an inactive state/collapsed state before an application being active in subsequent Figure 23B.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663